Citation Nr: 1328451	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  11-01 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
November 1954, and from October 1952 to October 1953.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2011 rating decision in which the RO denied 
service connection for tinnitus and bilateral hearing loss.  
In July 2010, the Veteran filed a notice of disagreement 
(NOD) as to the aforementioned claims.  A statement of the 
case (SOC) was issued in January 2011, and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board 
of Veterans' Appeals) later that same month in January 2011.  

In November 2012, the Veteran testified during a Board 
video-conference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  

Also, during the Board hearing, the undersigned agreed to 
advance this appeal on the Board's docket, pursuant to § 
7101(a)(2)(C) (West 2002) and § 20.900(c) (2012).  

In February 2013, the Board granted service connection for 
tinnitus; the award as implemented in a rating decision 
issued later that same month.  Also in February 2013, the 
Board remanded the Veteran's bilateral hearing loss claim to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After accomplishing further 
development, the RO/AMC continued to deny the hearing loss 
claim (as reflected in an August 2012 supplemental SOC 
(SSOC)) and returned the remaining matter on appeal to the 
Board for further consideration.

Unfortunately, for reasons discussed below, the claim on 
appeal is, again, being remanded to the RO via the AMC.  VA 
will notify the Veteran when further action, on his part, is 
required.  


REMAND

The Veteran has asserted that service connection is 
warranted for bilateral hearing loss because his current 
hearing impairment was incurred as a result of his in-
service noise exposure.  The Veteran has specifically 
reported being exposed to significant noise as an airplane 
and helicopter pilot during World War II and the Korean War 
and that he did not use proper hearing protection during 
that time.  See statements from the Veteran dated August 
2009; July 2010; and January 2011.  

In February 2013, the Board remanded the Veteran's hearing 
loss claim for additional evidentiary development, to 
specifically include obtaining a medical opinion that 
addressed whether the Veteran's current hearing impairment 
is likely related to his military service.  In this regard, 
while the evidentiary record contained a negative medical 
nexus opinion at that time (as provided in the February 2010 
Addendum to the November 2009 VA examination), the Board 
deemed the November 2009 VA opinion inadequate because the 
opinion was based upon an inaccurate factual basis.  

Indeed, the Board noted that, in opining that the Veteran's 
bilateral hearing loss is less likely as not related to his 
military noise exposure, the November 2009 VA examiner 
noted, inter alia, that the Veteran first noticed hearing 
loss in 1985.  However, the Board further noted that the 
Veteran asserted that the November 2009 VA examination was 
not adequate because the information the examiner had was 
not consistent with his history, as he testified that his 
hearing loss began in the 1950s after he flew helicopters, 
although he did not seek treatment for his hearing loss 
until 1985.  

As such, the Board directed the RO, via the AMC, to schedule 
the Veteran a VA examination to obtain a medical opinion 
regarding whether the current hearing loss is likely related 
to his military service, with consideration of his 
documented medical history and the credible assertions of 
in-service noise exposure.  

On remand, the RO, via the AMC, scheduled the Veteran for a 
VA audio examination where his diagnosis of bilateral 
sensorineural hearing loss was continued.  See April 2013 VA 
examination report.  The April 2013 VA examiner opined that 
the Veteran's current bilateral hearing loss is less likely 
as not related to his military service; however, review of 
the examination report reveals that the rationale provided 
is an exact duplicate of the rationale provided in the 
November 2009 opinion, i.e., that the Veteran first noticed 
hearing loss in 1985, with no indication that the April 2013 
VA examiner considered the Veteran's competent and credible 
lay evidence of hearing loss which began in the 1950s after 
he flew helicopters.  

Because the April 2013 VA examiner did not consider the 
competent and credible lay evidence of hearing loss during 
the 1950s, the April 2013 VA opinion is deemed inadequate.  
As a result, the directives in the February 2013 Remand have 
not been substantially complied with, thereby necessitating 
another remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary).  

Accordingly, on remand, the RO, via the AMC, should arrange 
for the Veteran to undergo VA examination, by an Ear, Nose, 
and Throat (ENT) physician, or an audiologist (preferably, 
one who has not previously evaluated the Veteran),  at a VA 
medical facility to obtain a competent opinion as to whether 
his current bilateral hearing disability is related to his 
military service.  The Veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, may well result in denial of his claim for service 
connection.  See 38 C.F.R. § 3.655 (2012).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the 
pertinent medical facility. 

Prior to arranging for the Veteran to undergo further 
examination, to ensure that all due process requirements are 
met, the RO should give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claim 
remaining on appeal, explaining that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2012) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period). 

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2012). 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2012).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action 
deemed warranted prior to adjudicating the claim remaining 
on appeal.  

Accordingly, this matter is hereby REMANDED for the 
following action:

1.  Send the Veteran and his 
representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain 
any additional evidence pertinent to 
the claim on appeal that is not 
currently of record.  

The letter should clearly explain to 
the Veteran that he has a full one-
year period to respond (although VA 
may decide the claim within the one-
year period). 

2.  If the Veteran responds, assist 
him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought 
are not obtained, notify the Veteran 
of the records that were not obtained, 
explain the efforts taken to obtain 
them, and describe further action to 
be taken. 

3.  After all records and/or responses 
from each contacted have been 
associated with the claims file, or, a 
reasonable time period for the 
Veteran's response has expired, 
arrange for the Veteran to undergo a 
VA examination, by an ENT physician,  
or an audiologist (preferably, one who 
has not previously evaluated the 
Veteran), at a VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the individual 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions-to 
include his credible assertions of in-
service noise exposure.

Based on the testing results of 
record, the VA examiner should render 
an opinion, consistent with sound 
medical principles, as to whether it 
is at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that the Veteran's 
current bilateral hearing loss 
disability is the result of injury or 
disease incurred or aggravated in 
service, to particularly include in-
service noise exposure, as alleged.  

In rendering the requested opinion, 
the examiner should consider the 
competent evidence of in-service noise 
exposure, as well as the competent lay 
and medical evidence of hearing 
problems during the 1950s after the 
Veteran flew helicopters.  

The examiner should set forth complete 
rationale for the conclusions reached, 
in a printed (typewritten) report. 

4.  If the Veteran fails to report to 
the scheduled examination, obtain and 
associate with the claims file a copy 
of any notice(s) of the date and time 
of the examination sent to him by the 
pertinent VA medical facility. 

5.  To help avoid future remand, 
ensure that all requested actions have 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

6.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, readjudicate the claim on 
appeal in light of all pertinent 
evidence and legal authority.   

7.  If the benefit sought on appeal 
remains denied, furnish to the Veteran 
and his representative an appropriate 
SSOC that includes clear reasons and 
bases for all determinations, and 
afford them the appropriate time 
period for response before the claims 
file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  The RO is 
reminded that this appeal has been advanced on the Board's 
docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2012).


